ITEMID: 001-77197
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: YILMAZ AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, MM. Bayram Yılmaz and Seyfettin Yıldız, are Turkish nationals who were born in 1963 and 1955 respectively and live in Adana. They were represented before the Court by MM. M. Çinkiliç and K. Derin, lawyers practising in Adana.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 17 October 1994 the first applicant was taken into police custody on suspicion of aiding and abetting an illegal organisation, namely the Kurdistan Workers’ Party (“the PKK”) and was subsequently placed in detention on remand.
The Public Prosecutor at the Konya State Security Court initiated criminal proceedings against him and twelve others. He requested that the applicant be convicted and sentenced under Article 168 § 2 of the Criminal Code and Article 5 of Law no. 3713.
On 19 January 1995 the trial commenced before the Konya State Security Court against twenty-seven persons, including the first applicant.
On 30 September 1995 police officers from the Adana Security Directorate apprehended the second applicant. On 23 October 1995 the Public Prosecutor at the Konya State Security Court filed an indictment charging him with membership of an illegal organisation.
On 30 October 1995 the proceedings against the second applicant, together with ten others, commenced before the Konya State Security Court.
On 5 March 1996 the court joined the second applicant’s case to the first applicant’s case pending before a different chamber of the court.
On 4 June 1996 two other cases were joined to the applicants’ proceedings.
On 13 November 1996 the court acquitted the first applicant on account of lack of evidence. Moreover, it convicted the second applicant and sentenced him to twelve years and six months’ imprisonment.
While the case was pending at the appeal stage, on 19 May 1997, after the promulgation of Law no. 4210, which abolished the Konya State Security Court, the case-file was transferred to the Adana State Security Court.
On 26 October 1998 the Court of Cassation quashed the decision of the State Security Court for procedural reasons.
The first hearing before the Adana State Security Court took place on 14 January 1999. The court took the statements of some of the accused concerning the Court of Cassation’s decision to quash the judgment of 13 November 1996.
At the hearing of 25 February 1999 and during the following two hearings the other accused submitted their comments on the decision of the Court of Cassation. According to the minutes, when some of the accused wanted to read out loud their written defence statements the court informed them that the examination of the merits would be carried out once the procedural stage was completed.
On 18 June 1999 the Constitution was amended and the military judges sitting on the bench of State Security Courts were replaced by civilian judges.
At the hearing of 15 July 1999 the civilian judge who had been appointed to replace the military judge sat as a member of the trial court for the first time. Between 15 July 1999 and 5 October 2000 the Adana State Security Court, which was composed of three civilian judges, held ten hearings.
On 7 October 1999 two other cases were joined to the applicants’ proceedings.
At the sixteenth hearing held on 16 November 2000, the number of accused before the court was seventy. The court, composed of three civilian judges, found the applicants guilty as charged. It sentenced the first applicant to three years and nine months’ imprisonment and the second applicant to twelve years and six months’ imprisonment. The applicants appealed.
On 26 January 2001 the court gave an additional decision in which it suspended the proceedings in respect of the first applicant and thirty-two others, in accordance with Law no. 4616 on conditional release, the suspension of proceedings or the execution of sentences in respect of crimes committed before 23 April 1999.
On 25 March 2002 the Court of Cassation decided that the criminal proceedings against the first applicant be terminated on the ground that the statutory time-limit under Article 102 of the Criminal Code had expired. It further decided to uphold the decision of the Adana State Security Court in respect of the second applicant, endorsing the first instance court’s assessment of the evidence and its reasons for rejecting his defence.
The relevant domestic law and practice in force at the material time are outlined in the following judgments: Özel v. Turkey (no. 42739/98, §§ 2021, 7 November 2002) and Öcalan v. Turkey ([GC], no. 46221/99, § 54, ECHR 2005...).
